Citation Nr: 1530997	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  12-11 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether the character of the appellant's active duty is a bar to VA benefits, except for health care and related benefits under Chapter 17 of title 38 United States Code. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Mullins, Counsel

INTRODUCTION

The appellant served in the Army from March 1990 to November 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appellant testified at a hearing before the undersigned at the RO in St. Petersburg, Florida in June 2015.  A written transcript of this hearing has been prepared.  

The Board notes that the RO treated this issue as one of whether new and material evidence had been submitted (see February 2012 statement of the case (SOC)).  However, the record reflects that the appellant submitted a claim in March 2010 for issues not previously adjudicated.  While the issue may depend on the character of the appellant's discharge, the claimed issues in and of themselves are new.  As such, consideration of whether new and material evidence has been submitted is not warranted.  

The Board further notes that the appellant was previously represented by a private attorney.  However, in January 2015, the appellant's attorney withdrew representation due to reported personal reasons.  Disabled American Veterans was appointed as his new representative in May 2015.  


FINDINGS OF FACT

1.  The appellant's discharge from active military service under other than honorable conditions for the period of active duty from March 28, 1990, to November 24, 1992, is considered dishonorable.  

2.  The appellant was not insane at the time he committed the offenses leading up to his discharge from service.  
CONCLUSION OF LAW

The character of the appellant's discharge for his period of active duty from March 1990 to November 1992 is a bar to VA benefits, except for under Chapter 17 of 38 U.S.C.  38 U.S.C.A. §§ 101(2), 5303 (West 2014); 38 C.F.R. §§ 3.1(d), 3.3, 3.4, 3.5, 3.12(d), 3.301, 3.354 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist appellants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

Where the issue involves the character of an appellant's discharge, proper notice must inform the claimant of the evidence needed to establish veteran status.  Dennis v. Nicholson, 21 Vet. App. 18 (2007).  The RO provided this notice to the appellant in a letter dated November 2011.  These letters informed him that VA compensation benefits would require resolution of the question of whether his service was honorable.  The letter also advised the appellant to submit any evidence in support of his appeal.  

Furthermore, VA assisted the appellant by obtaining pertinent service personnel and treatment records.  Post-service treatment records have also been associated with the claims file.  VA has not been provided with any competent evidence to suggest that the appellant was "insane" at the time of his in-service infractions.  While the appellant's prior representative asserted that the appellant was insane in a January 2012 notice of disagreement, VA has received no competent evidence in support of this allegation.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Analysis

In order to qualify for VA benefits, a claimant must demonstrate that he was a veteran.  See Cropper v. Brown, 6 Vet. App. 450, 452 (1994).  The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released there from under conditions other than dishonorable.  See 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  

The term 'discharge or release' includes: (1) retirement from the active military, naval or air service, and (2) the satisfactory completion of the period of active military, naval or air service for which a person was obligated at the time of entry into such service in the case of a person who, due to enlistment or reenlistment, was not awarded a discharge or release from such period of service at the time of such completion thereof and who, at such time, would otherwise have been eligible for the award of a discharge or release under conditions other than dishonorable.  38 U.S.C.A. § 101(18).  

A discharge or release to reenlist is a conditional discharge if it was issued during World War I, World War II, the Korean conflict, the Vietnam era, or peacetime service.  38 C.F.R. § 3.13(a).  Typically, the entire period of service constitutes one period of service and entitlement will be determined by the character of the final termination of such period of service.  38 C.F.R. § 3.13(b).  A person may be considered to have been unconditionally discharged or released from active military, naval, or air service during one of the above timeframes, however.  38 C.F.R. § 3.13(c).  The requirements for such a constructive unconditional discharge are: (1) the person served in the active military, naval, or air service for the period of time the person was obligated to serve at the time of entry into service, (2) the person was not discharged or released from such service at the time of completing that period of obligation due to an intervening enlistment or reenlistment, and (3) the person would have been eligible for a discharge or release under conditions other than dishonorable at that time except for the intervening enlistment or reenlistment.  Id.  If these requirements are met, the entire period of service does not constitute one period of service.  38 C.F.R. § 3.13(b).  This has been interpreted to suggest that the initial obligated period of service and the reenlistment period beyond the initial obligated period may be considered distinct periods of service when the last period of service is terminated under dishonorable conditions.  See VAOGCPREC 8-2000, fn. 2 (July 25, 2000).  

It is dishonorable when a person is discharged or released under one of the following conditions: (1) as a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) by reason of the sentence of a general court-martial; (3) resignation by an officer for the good of the service; (4) as a deserter; (5) as an alien during a period of hostilities, where it is affirmatively shown that the person requested his release; and (6) by reason of a discharge under other than honorable conditions issued as a result of an absence without official leave (AWOL) for a continuous period of at least 180 days, unless there were compelling circumstances to warrant the prolonged unauthorized absence.  38 C.F.R. § 3.12(c).  

Additionally, a discharge or release is considered to have been under dishonorable conditions if it was because of one of the following offenses: (1) acceptance of an undesirable discharge to escape trial by general court-martial; (2) mutiny or spying; (3) an offense involving moral turpitude; (4) willful and persistent misconduct; and (5) homosexual acts involving aggravating circumstances or other factors affecting the performance of duty.  38 U.S.C.A. § 5303; 38 C.F.R. § 3.12(d).  

An offense involving moral turpitude includes, generally, the conviction of a felony.  38 C.F.R. § 3.12(d).  "Willful misconduct" is an act involving conscious wrongdoing or known prohibited action.  38 C.F.R. § 3.1(n).  It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Id.  Willful and persistent misconduct includes a discharge under other than honorable conditions determined to be issued because of willful and persistent misconduct.  38 C.F.R. § 3.12(d).  However, willful and persistent conduct excludes a discharge because of a minor offense if service was otherwise honest, faithful, and meritorious.  Id.  

An offense that "interfere[s] with [the] appellant's military duties, indeed preclude[s] their performance... [does] not constitute a minor offense."  Stringham v. Brown, 8 Vet. App. 445 (1995).  An AWOL thus has been found on numerous occasions to constitute willful and persistent misconduct rather than a minor offense.  See Struck v. Brown, 9 Vet. App. 145 (1996) (affirming the Board's finding that two and a half months of AWOL out of nine months of service was willful and persistent misconduct); Stringham, 8 Vet. App. at 445 (upholding the Board's finding that four AWOL violations and a failure to obey a lawful order was willful and persistent misconduct); Winter v. Principi, 4 Vet. App. 29 (1993) (affirming the Board's finding that 32 days of unauthorized absence out of 176 days of service was severe misconduct, and, by analogy, persistent misconduct.  

As it prevents attainment of Veteran status, a discharge under any of the aforementioned conditions pursuant to 38 C.F.R. § 3.12(c) or offenses pursuant to 38 C.F.R. § 3.12(d) generally is a bar to VA benefits.  38 C.F.R. § 3.12(b).  There are two instances when this is not true, however.  

The first instance is an exception to the general rule for a person who is found to have been insane at the time he committed the act(s) precipitating his discharge or release.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b); see also Zang v. Brown, 8 Vet. App. 246 (1995).  Establishing causal connection between the insanity and the act(s) is not required.  Struck, 9 Vet. App. at 145; Helige v. Principi, 4 Vet. App. 32 (1993); VAOPGCPREC 20-97 (May 22, 1997).  The burden is on the appellant to submit sufficient evidence of his insanity.  Stringham, 8 Vet. App. at 445.  

Mental illness is not identical to insanity.  Beck v. West, 13 Vet. App. 535 (2000).  The predicate for insane behavior for VA purposes generally is a persistent morbid condition of the mind characterized by a derangement of one or more of the mental faculties to the extent that the person is unable to understand the nature, full import, and consequences of his acts such that he is a danger to himself or others.  VAOPGCPREC 20-97.  In effect, he is rendered incapable of managing himself or his affairs, a concept akin to the level of incompetency generally supporting appointment of a guardian.  Id.  

An insane person therefore is one who: (1) while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; (2) interferes with the peace of society; or (3) has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354.  

The term 'constitutionally psychopathic' refers to a condition that may be described as an antisocial personality disorder.  VAOPGCPREC 20-97.  Behavior involving a minor episode or episodes of disorderly conduct or eccentricity does not constitute prolonged deviation from a person's normal method of behavior.  Id.  The phrase 'interferes with the peace of society' refers to behavior which disrupts the legal order of society.  Id.  The term 'become antisocial' refers to the development of behavior that was hostile or harmful to others in a manner which deviated sharply from the social norm and that was not attributable to a personality disorder.  Id.  

The second instance involves setting aside the bar to VA benefits imposed under 38 C.F.R. § 3.12(d), but not 38 C.F.R. § 3.12(c), when certain requirements are met by a discharge review board established under 10 U.S.C. § 1553 in issuing an upgraded honorable or general discharge on or after October 8, 1977.  38 C.F.R. § 3.12(g).  If the same certain requirements are satisfied, the bar to VA benefits also is removed when an upgraded honorable or general discharge is issued under: (1) the President's directive of January 19, 1977, initiating further action with respect to Presidential Proclamation 4313 of September 16, 1974; or (2) the Department of Defense's Special Discharge Review Program effective April 5, 1977; or (3) any discharge review program implemented after April 5, 1977, and not made applicable to all persons administratively discharged or released from active military, naval, or air service under other than honorable conditions.  38 C.F.R. § 3.12(h).  

The record reflects that the appellant received an other than honorable discharge on November 24, 1992.  According to a February 1994 VA Administrative Decision, the appellant received an article 15 in February 1992 for wrongful use of marijuana.  He subsequently violated article 86 from March 1992 through June 1992 by going AWOL (absent without leave) for 101 days.  He was declared a deserter on April 10, 1992.  It was determined that the discharge for the period of service from March 1990 to November 1992 was under dishonorable conditions for VA purposes and was a bar to VA benefits.  It was determined that the Veteran's acts were willful and persistent misconduct.  

Accordingly, the evidence of record supports a finding that the appellant was discharged in November 1992 for a pattern of persistent and willful misconduct.  38 C.F.R. § 3.12(d).  As noted above, a discharge due to willful and persistent misconduct, to include those under other than honorable conditions (as in this case), will be considered to have been issued under dishonorable conditions.  38 C.F.R. § 3.12(d)(4).  Discharge under dishonorable conditions is a bar to VA benefits (in this case, other than those under Chapter 17) unless it is found that the service member was insane at the time of the commission of the offense causing such discharge or release.  See 38 U.S.C.A. § 5303(b) and 38 C.F.R. § 3.12(b).  

It has been argued by the appellant's previous representative that the appellant was "insane" at the time of his in-service infractions.  However, no medical evidence or other competent evidence was provided in support of this assertion.  It was simply a mere allegation with no evidentiary basis.  A February 1992 in-service treatment note reflects that the appellant suffered from alcohol dependency and marijuana/cocaine abuse.  Substance abuse fails to meet any definition of "insanity."  See 38 C.F.R. § 3.354.  The appellant also has stated that he suffered from emotional problems related to his marriage failing during service.  However, concerns about a failing marriage do not reflect that he was "insane."  See id.  The burden is on the appellant to submit competent medical evidence that he was insane at the time of his offenses.  Stringham v. Brown, 8 Vet. App. 445, 449 (1995).  Presently, no medical evidence of the appellant being "insane," or in other words, unable to act in an intentional manner, has been submitted.  See generally, Zang v. Brown, 8, Vet. App. 246, 254 (1995) (explaining that a determination of whether a person is insane is in effect a determination of whether that person's actions were intentional and thus the result of willful misconduct).  

The Board further notes that the appellant's character of discharge has not been upgraded at any time by his service department, by any discharge review board or by a Presidential directive, nor does the record reflect that the appellant has applied for an upgraded character of discharge.  As such, the second exception regarding bar of VA benefits due to character of discharge is not applicable.  See 38 C.F.R. § 3.12(g), (h).  

Accordingly, the Board finds, by a preponderance of the evidence, that the appellant's misconduct during service was willful and persistent.  Therefore, the Board concludes that his discharge, for purposes of entitlement to VA benefits, is considered to have been under dishonorable conditions and he is barred from VA benefits, except for health care and related benefits under chapter 17 of title 38 U.S.C. 38  U.S.C.A. § 5303 (West 1991); 38 C.F.R. §§ 3.12(d)(4), 3.360 (1999).  


ORDER

The character of the appellant's active duty is a bar to VA benefits, except for health care and related benefits under Chapter 17 of title 38 United States Code. 



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


